Control of the budgetary implementation of the Instrument for Pre-Accession Assistance (short presentation)
The next item is a short presentation of the report by Mrs Kratsa-Tsagaropoulou, on behalf of the Committee on Budgetary Control, on Control of the Budgetary Implementation of the Instrument for Pre-Accession Assistance (IPA) in 2007.
Mr President, Commissioner, ladies and gentlemen, allow me first of all to reiterate that the instrument for pre-accession assistance is the Union's new financing instrument for granting pre-accession assistance for the period 2007-2013 and replaces the previous programmes for candidate and potential candidate countries, namely the PHARE, CARDS, ISPA and other programmes.
The new instrument includes five components which cover the priorities defined in accordance with the needs of the beneficiary country, namely transition assistance and institution building, cross-border cooperation, regional development, human resources development and rural development.
This report by Parliament is the first examination of the application of this new instrument and has a twofold objective:
firstly, to bring the project financed more closely into line with pre-accession priorities, especially for the environment, gender equality, nuclear safety and increased employment;
secondly, to avoid the mistakes of the past, such as those belatedly identified in the application of the PHARE, SAPARD and ISPA programmes in Bulgaria and Romania.
We believe that this can be better achieved if Parliament closely monitors the application of the new instrument from the outset, which is why we called for this own-initiative report.
Parliament expresses its satisfaction in this motion for a resolution at the high implementation rate of IPA commitments in 2007 and its regret at the considerable delays both in approving the relevant regulations and implementing the programmes which started in 2008. We would also point out that the objective of parliamentary control of pre-accession assistance is not only to examine if the funds available were used legitimately, but also to evaluate if they were actually allocated to accession priorities and if the desired results were achieved.
We call in our report for a better balance between projects earmarked for meeting political criteria and projects earmarked for bringing the country into line with the Community acquis and we call for horizontal and regional programmes to be strengthened. We also call for particular emphasis to be placed on combating corruption, organised crime and unemployment, especially unemployment among young people. We call for more funds to strengthen women's rights and equal opportunities in general. We also call for cross-border cooperation to be strengthened, in order to promote reconciliation and good neighbourly relations between beneficiary countries and between them and the Member States of the European Union to a greater degree.
To close, we consider that the instrument for pre-accession assistance is a rational and flexible mechanism for optimising financial assistance to candidate and potential candidate countries. However, in order to get the maximum return, it needs to remain firmly in line with accession priorities and the social and political conditions peculiar to each country. For this reason, Parliament hopes to play a fundamental role in the application and adaptation of this instrument.
Member of the Commission. - Mr President, on behalf of the Commission I would like to thank Parliament for giving us the opportunity to comment on the report on the control of budgetary implementation of the Instrument for Pre-accession Assistance (IPA) for 2007, and to extend our thanks to the rapporteur, Mrs Kratsa-Tsagaropoulou, for the very valuable report that she initiated and prepared.
We can, overall, concur with the findings and recommendations of the report, which are fully in line with the views of the Commission on how best to use financial assistance for the Western Balkans and for Turkey.
The Commission acknowledges the late launch of IPA 2007 programmes because of the late adoption of the legal framework for IPA. I can assure you, however, that the Commission made all efforts to limit the delay of implementation on the ground, and that preparation of management structures and detailed project design were pushed ahead all through 2008.
Within this framework the Commission will ensure that the impact of IPA will become visible in the beneficiary countries.
Allow me to elaborate on some of the issues raised in the report. As regards the balance between political criteria and transposition of the acquis communautaire, the Commission has already increased the allocations for projects in the area of the political criteria in IPA 2008 in all countries, and will continue to do so gradually.
However, in the face of the current financial crisis, we will also need to strike an appropriate balance in the 2009 and 2010 programmes between continued support for political reforms and financial assistance to help the countries mitigate the consequences of the economic downturn.
In this regard the report rightly identifies the challenges generated by the financial crisis and the need for an EC response. To that end, the Commission has put together an IPA crisis response package of about EUR 250 million at the end of 2008 with the aim of leveraging some EUR 600 million in loans from international financial institutions.
Measures will focus on support to private sector SMEs, energy efficiency investments, and support to investments and infrastructure under national IPA programmes in close coordination with international financial institutions.
The Commission also fully concurs with the need to establish the decentralised management system as a step to promoting ownership and responsibility of candidate countries and potential candidates. Guidance and assistance is being given to them in order for these countries to build the required public management structures and public financial control systems.
According to the principles of IPA, environmental protection, good governance, civil society development, gender equality and non-discrimination are all cross-cutting issues and are an integral part of project design.
Civil society organisations are now more actively involved in the development and the initiation of projects. In 2008 the Commission launched the civil society facility as a tool for promoting civil society development and advancement of regional cooperation, for which an indicative budget of EUR 130 million is earmarked for 2008-2010.
The Commission also shares the rapporteur's views as regards the importance of education, regional and cross-border cooperation and gender equality, to name but a few issues.
The services of the Commission have fully taken on board the recommendations of Parliament and we look forward to reviewing progress with you during our regular rendezvous where we have the opportunity to discuss the financial assistance strategies and their implementation.
This will allow the further enhancement of the ongoing dialogue between our respective institutions.
The item is closed.
The vote will take place on Wednesday 22 April 2009.